DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is an Allowability Notice in response to the RCE filed 08/08/2022. Claims 1-2 and 5-11 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 09/01/2022.

The application has been amended as follows: IN THE CLAIMS:
in claim 1, line 5, --adjacent-- has been inserted before “longitudinal”.
In claim 7, line 1-2, “the glass fiber-reinforced plastic” has been changed to --the at least one fiber-reinforced plastic--.
In claim 9, line 1, --at least one-- has been inserted before “longitudinal”.
In claim 10, line 2, --adjacent-- has been inserted before “longitudinal”.
	The above changes to the claims have been made to provide proper antecedent basis for recited elements and provide consistency in the use of claim terminology.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement over prior art. The improvement comprises one of at least two longitudinal support structure elements is arranged in a space formed in an adjacent support structure element to merge the at least two longitudinal support structure elements together and forming a structural joint and further wherein at least one longitudinal support structure comprises carbon fiber-reinforced plastic and at least one other longitudinal support structure comprises at least one fiber-reinforced plastic different from carbon fiber-reinforced plastic for connecting elements of wind turbine formed of different materials to reduce susceptibility to failure and where the allowance for wrinkles is very low.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the connection of wind turbine spar sections formed of different materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745